Citation Nr: 1524907	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-02 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board is aware that in a June 2012 VA Form 8, the RO certified the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the Board.  In the October 2011 rating decision, the RO also denied the Veteran's claim of TDIU.  In his October 2011 notice of disagreement, the Veteran expressed disagreement with the denial of TDIU, and in the January 2012 statement of the case, the RO again denied entitlement to TDIU.  However, in the February 2012 substantive appeal, the Veteran's representative indicated continued disagreement only with the denial of an increased disability rating for diabetes mellitus, type II.  Further, in an October 2012 VA Form 9, the Veteran's representative only indicated the Veteran's desire to appeal the denial of an increased disability rating for diabetes mellitus, type II.  Accordingly, the Veteran did not perfect an appeal as to the issue of entitlement to TDIU, and thus, that issue is not currently before the Board.  See also November 2012 videoconference hearing transcript.

In January 2012, the Veteran presented testimony before a Decision Review Officer at the Hartford RO.  In November 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.

In September 2011, the Veteran requested that his claims be expedited due to financial hardship, and submitted supporting documentation.  During his November 2012 videoconference hearing, the Veteran requested that his appeal be advanced on the Board's docket due to financial hardship.  In a November 2012 written statement, the Veteran's representative also moved to advance the Veteran's appeal on the docket due to financial hardship.  The Board finds the evidence of record establishes severe financial hardship.  Therefore, the Board grants the motion, and accordingly, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

In January 2014, during the pendency of this appeal, the Veteran passed away.  In September 2014, the RO granted the appellant's request to substitute as the claimant in this matter.

The Veterans Benefits Management System (VBMS) contains the appellant's February 2014 request for substitution, and a February 2014 VA Form 21-22.  Other documents on VBMS, and documents contained on the Virtual VA paperless claims processing system, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to TDIU has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also September 2013 rating decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In a February 2012 statement, Dr. I.D.K. stated that he treated the Veteran for diabetes mellitus, type II, beginning in March 2004.  Dr. I.D.K. further stated, "[The p]atient's activities are somewhat restricted due to insulin use and concern for potential hypoglycemia while on insulin therapy."  In June 2012, Dr. I.D.K. completed a Diabetes Mellitus Disability Benefits Questionnaire, in which he stated the Veteran required regulation of activities as part of the medical management of his diabetes mellitus, and stated, "Patient must avoid strenuous activities with sole intention of avoiding hypoglycemic events."  At his November 2012 videoconference hearing before the Board, the Veteran testified that Dr. I.D.K. had tested him for potential complications with his kidneys due to his diabetes.  No treatment records from Dr. I.D.K. are currently associated with the evidentiary record.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's outstanding private treatment records.

During his November 2012 videoconference hearing before the Board, the Veteran testified that he had recently been switched to a new VA primary care physician at the Newington VA Medical Center (VAMC), and indicated multiple medical practitioners were helping him manage his diabetes.  Further, the Veteran testified that he had been experiencing neurological symptoms in his extremities, and the symptoms were getting worse over the previous few months.  Upon a VA psychological examination in January 2013, the Veteran reported six instances of hypoglycemia over the past few years.  Currently, the evidentiary record only contains treatment records from the Newington VAMC dated up to October 2011, and one record dated in March 2012.  On remand, the AOJ should obtain all outstanding VA treatment records. 

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to identify all of the Veteran's private treatment related to his diabetes mellitus, type II.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Dr. I.D.K. dated from March 2004 through January 2014.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the records on her own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Newington VAMC dated from October 2011 through January 2014.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake any other development it determines is warranted.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


